Per Curiam.
There is no devise of the real estate to the defendant. There is nothing which denotes such an intent. The defendant had his specific legacy in money, with the rest of the children. He. is not distinguished from the other heirs, in any other respect than that he is made executor. The most that could be deduced from the will is, that the executors had power to sell the land, and if that were so, the land in the mean time, and until the sale, would descend to the heirs at law. There must be judgment for the plaintiff.
Judgment for the plaintiff.